Citation Nr: 1604247	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  12-29 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from January 2006 to April 2009.  His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Fort Harrison, Montana, that granted service connection for an acquired psychiatric disorder, to include PTSD.  

In January 2012, the Veteran requested an increased disability rating for his service-connected acquired psychiatric disorder, to include PTSD.  As this was within the one year appellate period of the September 2011 rating decision, the Board is construing this as a notice of disagreement of the assigned initial disability rating.

In August 2013, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In January 2015, the Board denied the Veteran's claim for an increased initial disability rating.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court vacated and remanded the Board's January 2015 decision on the basis of a Joint Motion for Remand.  The case is now returned to the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the November 2015 Joint Motion For Remand, the Board did not  provide adequate reasons or bases in its January 2015 denial of the Veteran's claim as it did not fully discuss certain favorable evidence of record.  The Board was directed to re-examine the evidence of record, seek any other evidence deemed necessary, and re-issue a timely well-supported decision.

During the August 2013 Board hearing, the Veteran indicated that he was being treated at a VA medical center in Fort Harrison, Montana, on a monthly basis for symptoms associated with his service-connected psychiatric disorder, to include PTSD.  Thus, the record shows that the Veteran receives regular VA care for his psychiatric disability.  Records of his VA treatment, however, dated since January 2013, have not been physically or electronically associated with the claims file.  Records of his VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a contemporaneous VA psychiatric examination to assess the current severity of his service-connected acquired psychiatric disorder, to PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall contact the appropriate VA medical facility in Fort Harrison, Montana, and attempt to obtain medical treatment records pertaining to the Veteran that are dated from January 2013 to the present, to specifically include for treatment of his acquired psychiatric disorder, to include PTSD.  All records obtained should be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected acquired psychiatric disorder, to include PTSD.  The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished. 

The examiner should provide an assessment as to the extent of the Veteran's social and occupational functioning.

The examiner must review and address all of the VA and private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also state whether the Veteran's service-connected psychiatric disorder, to include PTSD, prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms affect his social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




